DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 1 is not clear enough to show what components the item identifiers is pointing to. In Figure 15, the box indicated as “40” is also indicated by “56”, in Figure 19, the image and the labeling is not clear and in Figure 22, the labeling inside most of the boxes is not clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a scanner unit, thereby temporally chopping the beam into a plurality of sub-beams deviated off the pre-scan path within a desired angular range and at a desired angular velocity towards the a-Si film” in claim 1; “a pre-scan beam conditioner configured to shape the laser beam such that an instantaneous spot beam has predetermined geometrical dimensions, intensity profile, and power” in claim 24 and “a post-scan optical assembly configured to provide the spot beam with predetermined geometrical dimensions, power, angular velocity and range, spot dimensions and intensity profile” in claim 24
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 8, 10. 12-13, 15, 17, 21, 23-25, 28-31, 36, 39-41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “such a controlled exposure duration” in line 12. It is unclear is “such a” referring to a specific range of controlled exposure.  Examiner suggest deleting “such a”.
Claim 3 recites the limitation “comprising repeating the steps (a) through (d) to further process the column of the p-Si film if a previous sequence of these steps has not led to a desired grain size and orientation of p-Si”. It is unclear as to what is a desired grain size since a desired grain size was not mentioned in any of the previous step in claim 1. 
Claim 3 also recites “the distance dv varies between 0.025 Ws to Ws and tends to increase within the range as a repetition rate of formation the consecutive scanned stripes increases to prevent p-Si grains from degradation and physical destruction of the a-Si film due to feedback overheating”. It is not clear if the phrase “tends to increase” means that the distance will always increase or increase most of the time. 
Claim 5 recites the limitation “continuously displacing the glass panel is continuously displaced in the cross-scanning direction at a distance dx at most equal to the column width Lscan, if the column width is smaller than that of the panel, during the formation of the column of p-Si at a panel velocity at mm/sec”. It is unclear if the step of continuously displacing is actually being perform or only for a specific condition. 
Claim limitation “a pre-scan beam conditioner configured to shape the laser beam such that an instantaneous spot beam has predetermined geometrical dimensions, intensity profile, and power” in claim 24 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0090] from the US publication states “The pre-scan assembly 22 of apparatus 10 functions as an optical beam conditioner providing the output laser beam with the characteristics appropriate for a given scan assembly 26. The beam conditioning includes shaping the spot beam with the desired geometrical shape, such as cylindrical or preferably elliptical, with the latter having a scan axis extending in the scan direction”. However, no structure is mentioned for performing the acts. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 The rest of the claims depend upon a rejected claim.
Allowable Subject Matter
Claims 1 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 3, 5, 8, 10, 12,-13, 15, 17, 21 and 23 depend upon claim 1 and claims  25, 28-31, 36, 39-41 and 43 depend upon claim 24.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art being WO 2017/004280A1 and WO2017/120584 discloses an apparatus and method for processing an amorphous silicon film deposited on a glass panel. WO 2017/004280A1 discloses an apparatus comprising at least one quasi- continuous wave (QCW) fiber laser assembly outputting a beam at a desired power P along a pre-scan path [0015], a pre-scan beam conditioner configured to shape the laser beam to have a predetermined geometrical dimensions, intensity profile and power [0015], a canner positioned downstream from the pre-scan beam conditioner [0024] and a post-scan optical assembly configured to provide the spot beam with a spatial profile in the scan direction [0015]. WO2017/120584 discloses sweeping the spot across the film in a scanning direction [006] and features relating to quasi-continuous wave (QCW) fiber laser operating at a desired duty cycle of at most 100. WO 2017/004280A1 and WO2017/120584 fails to teach or suggest the method steps  “(b) impinging the beam upon a scanner unit, thereby temporally chopping the beam into a plurality of sub-beams deviated off the pre-scan path within a desired angular range and at a desired angular velocity towards the a-Si film; (c) optically shaping each deviated sub-beam to provide a spot of light on the a-Si film having spot length Ls and spot width WS and spatial intensity beam profile in the scanning direction” as required of claim 1. WO 2017/004280A1 and WO2017/120584 fails to teach or suggest “a multi-axis stage operating to displace the workpiece at least in a cross-scan direction to form a plurality of uniform stripes that at least partially overlap one another to define a column, wherein the desired scan velocity and fluence provide a desired quality of the surface comparable to that of the surface that is processed by an excimer laser or a burst-mode fiber laser” as required of independent claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761